ORDER
Per curiam:
Appellant Michael Cain (“Cain”) appeals the judgment of the Circuit Court of Jackson County denying his Rule 29.15 amended motion for post-conviction relief. Cain was convicted at trial of one count of rape with the display of ■ a weapon, section 566.030, and two counts of sodomy with the display of a weapon, section 566.060, and sentenced to twenty years’ imprisonment. In his amended post-conviction motion for relief, as relevant to his appeal, Cain argued that his trial counsel was ineffective for failing to adequately prepare him to testify. After an evidentiary hearing, the court denied the motion. Cain now appeals. Because we find that Cain failed to show that his counsel provided ineffective assistance, we affirm. A memorandum setting forth the reasons for this order has, been provided to the parties. Rule 84.16(b).